internal_revenue_service number release date index number ------------------------------- ------------------ -------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b02 - plr-100815-08 date may legend x ----------------------------------------- ------------------ properties ---------------------------------------------------------------------------- year year ------- ------- a b ------------ ------------- dear ------------- this responds to a letter dated date submitted on behalf of x requesting a ruling that x’s rental income from properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in year x elected to be an s_corporation beginning year the information submitted states that x in its capacity as owner provides services directly or indirectly to tenants renting properties the services provided by x include but are not limited to the following recruiting and approving new residential and commercial tenants negotiating all residential and commercial leases renewals and other agreements with tenants marketing available units for rental communicating with plr-100815-08 tenants on all issues relating to the management and operation of the various properties including maintenance and repairs providing for garbage rubbish and snow removal from each unit as well as the common areas maintaining the interior and exterior of the various properties including refurbishing painting and repairing as necessary to ready units for new tenants supervising all development and construction pertaining to the various properties and handling legal and accounting matters arising in the normal course of business x’s annual expenses excluding depreciation in year were dollar_figurea the annual gross rental income for year was dollar_figureb sec_1361 defines s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation- i has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 defines passive_investment_income as gross_receipts from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides in relevant part that in general passive_investment_income means gross_receipts derived from rent sec_1_1362-2 provides that rents means amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that the rental income x receives from properties is not passive_investment_income as described plr-100815-08 in sec_1362 except for the specific ruling above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express or imply no opinion on whether x is a small_business_corporation further the passive_investment_income rules of sec_1362 are independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
